Citation Nr: 1010689	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-00 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from May 1986 to January 1990, 
under honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 2007.  In June 2009, the Veteran submitted 
written arguments in support of his claim.  He said that if 
his claim was not granted, he wanted a response so that he 
could begin his formal appeal by filing a VA Form 9.  
However, the Veteran's appeal had already been determined by 
the RO to have been perfected.  In this regarded, after the 
February 2007 rating decision, a notice of disagreement was 
received in February 2007; a statement of the case was 
furnished in December 2007; and a statement addressing the 
issue dated and received in January 2008 was accepted in lieu 
of a substantive appeal.  Otherwise, his appeal of the 
February 2007 rating decision would not have been timely 
perfected, and the February 2007 rating decision would have 
been final, requiring new and material evidence to reopen.  
See 38 U.S.C.A. §  5108.  In August 2009, he was informed 
that his appeal was certified to the Board, and that he had 
90 days, or less if a Board decision was issued earlier, to 
respond, if he had additional evidence or wished to request a 
hearing.  The Veteran did not respond.  Therefore, the Board 
finds the appeal to be properly before it at this time.

The issue of entitlement to service connection for tinnitus 
was previously the subject of a prior final RO denial in 
February 2005.  Although the February 2007 decision was on 
the basis that no new and material evidence had been 
submitted, the statement of the case indicates that the RO 
apparently considered the claim as reopened.  Nevertheless, 
regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial).  In view of the medical evidence of a 
diagnosis of tinnitus, evidence which the RO informed the 
Veteran he had to submit in order for his claim to be 
reopened, the Board agrees that the claim has been reopened 
by new and material evidence; thus the claim will be reviewed 
on a de novo basis.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007); Barnett v. Brown, 83 F.3d 
1380 (Fed.Cir. 1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991).

The  the issue of entitlement to service connection for 
hearing loss was raised by the Veteran in a statement dated 
in June 2009.  This issue has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it referred to 
the AOJ for appropriate action.  


FINDING OF FACT

Tinnitus was first manifested many years after service and is 
not related to in-service events, including noise exposure.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in May 2006, prior to the adjudication of 
the claim, the RO notified the Veteran of the information 
necessary to substantiate the claim on appeal, and of his and 
VA's respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  He was told that the evidence must show a 
relationship between his current disability and an injury, 
disease or event in military service.  He was advised of 
various types of lay, medical, and employment evidence that 
could substantiate his service connection claims.  In 
addition, this letter explained that service connection for 
tinnitus had been previously denied on the basis that there 
was no diagnosis of tinnitus, and that new and material 
evidence had to relate to that fact.  See Kent v. Nicholson, 
20 Vet.App. 1, 10 (2006).  As the notice contained 
information both as to the new and material evidence 
requirements and the evidence needed to substantiate an 
underlying service connection claim, the Veteran is not 
prejudiced by consideration of the reopened claim for service 
connection for tinnitus on the merits.  In addition, the 
letter provided information regarding assigned ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Hence, the VCAA notice requirements have been 
satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, service treatment records 
have been obtained.  VA treatment records have been obtained, 
as have identified private medical records.  A VA examination 
was provided in October 2008, and was based upon 
consideration of the Veteran's prior medical history, 
including service treatment records, and also contained a 
rationale for the opinion sufficient for the Board to make an 
informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection for Tinnitus

The Veteran contends that he has tinnitus, which was caused 
by noise exposure during service.  In support of his 
contentions, he points to an in-service hearing test, which 
noted that he was exposed to hazardous noise.  He also 
stated, in June 2009, that although there is no record of 
tinnitus during service, there is evidence that the condition 
was caused by service.  He states that his job in service was 
a plumber.  He also said that he was a combat engineer and 
spent a great deal of time around heavy equipment, firing 
weapons, and demolition ranges.  He said he experienced 
tinnitus during service, but did not get it checked  He said 
that he "did not enter the military with this condition and 
it is still an issue to date."  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection, a Veteran must show (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the current disability and the in-
service disease or injury (or in-service aggravation), "the 
so-called 'nexus' requirement."  Holton v. Shinseki, 557 
F.3d 1362 (Fed. Cir. Mar. 5, 2009); Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

Service treatment records do not report any tinnitus during 
service. In July 1988, he underwent a reference audiogram, as 
he was routinely exposed to hazardous noise.  It was noted 
that the reference was established following exposure in 
noise duties, and was conducted 15 hours after his last noise 
exposure.  He did not have any ENT problem at the time of the 
test.  As to personal hearing protection, it was noted that 
he had triple flange ear protection; that earplugs had been 
issued; and that he did not use double protection.  His 
hearing was normal, under 38 C.F.R. § 3.385 (2009).  

After service, a VA audiology clinic evaluation was conducted 
in May 2006.  It was noted that the Veteran had been treated 
for otitis media the previous year.  He reported military 
noise exposure as an Army construction engineer for 10 years 
working with heavy equipment, and that he was a right handed 
shooter.  He reported occupational noise exposure in 
construction for 15 years and recreational exposure in the 
form of lawn care equipment.  As to tinnitus, the Veteran 
reported bilateral periodic tinnitus which occurred 1 to 2 
times per month and lasted 10 seconds.  

A VA audiology examination was provided in July 2008.  The 
examiner noted that the Veteran's hearing on the right was 
significantly worse than in 2006.  He reported four years of 
military noise exposure from rifle fire, demolitions, and 
heavy equipment noise typical for the military.  He reported 
14 years of occupation noise exposure from building 
construction noise with hearing protection.  He reported a 
gradual onset of tinnitus, which was intermittent, occurring 
as often as daily.  This was noted to be a progression since 
the 2006 audiology evaluation.  The examiner noted that the 
Veteran had been employed in building construction for 14 
years after service.  The military audiometry test of July 
1988 showed normal hearing and no complaint of tinnitus was 
found.  Comparison with the May 2006 audiogram showed that 
the Veteran's hearing and tinnitus had progressed in the 
intervening 2 years.  The examiner also found the in-service 
hearing evaluation, which did not report tinnitus, to be 
significant.  The examiner concluded that based on these 
factors, his tinnitus was less likely as not due to military 
noise exposure.  

The record also shows additional evidence indicative of post-
service noise exposure.  In a work history provided in 
connection with a claim filed with the Washington State 
Department of Labor in 1996, the Veteran provided a work 
history which included factory work as well as  job in late 
1993 and early 1994 which included using a magnetic drill, 
and jack hammering concrete.  On a VA examination in March 
1999, he reported having been a machine operator for 18 
months beginning in 1994.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (here the Federal Circuit 
distinguished between the examples of a broken leg versus 
cancer), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  The Veteran is competent to provide 
evidence of the presence of tinnitus; however, the probative 
value and credibility of his statements must be assessed.  
See Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir. 
2006) (although a Veteran's testimony cannot be rejected 
simply because it was not reported contemporaneously to 
service, or noted in the service medical records, the Board 
still must determine whether lay evidence is credible, in 
light of factors such as possible bias or conflicting 
statements, and the absence of contemporaneous medical 
evidence). 

As to the probative value of his lay evidence of tinnitus, 
the Board notes that the first contemporaneous indication of 
tinnitus was in the Veteran's November 2003 claim, which was 
more than 13 years after service.  During the intervening 
years, the Veteran had submitted several compensation claims 
with the VA, but did not mention tinnitus.  VA medical 
records do not show any reports of tinnitus during this 
intervening time, either.  While he had noise exposure in 
service, he also had significant noise exposure after 
service.  The VA examination resulted in a conclusion that 
tinnitus was less likely than not due to in-service noise 
exposure.  In view of these factors, to the extent that the 
Veteran's statement, in June 2009, that he "did not enter 
the military with this condition and it is still an issue to 
date," may be considered as an assertion of continuity of 
symptomatology, the Board finds that it is not credible.  

Accordingly, for these reasons, the Board finds that the 
weight of the evidence establishes that tinnitus was not of 
service onset, or due to in-service noise exposure.  In 
reaching this determination, the Board is mindful that all 
reasonable doubt is to be resolved in the Veteran's favor.  
However, the preponderance of the evidence is against the 
claim, and the claim must be denied.  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for tinnitus is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


